CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Pre-Effective Amendment to the Registration Statement on Form N-1A of the GoodHaven Funds Trust and to the use of our report dated January 28, 2016 on the financial statements and financial highlights of GoodHaven Fund, a series of Professionally Managed Portfolios. Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 28, 2016 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Pre-Effective Amendment to the Registration Statement on Form N-1A of GoodHaven Funds Trust and to the use of our report dated February 19, 2016 on the financial statements of The GoodHaven Fund, a series of GoodHaven Funds Trust. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 28, 2016
